255 F.2d 288
Richard Edgar LEWIS, Appellant,v.UNITED STATES of America, Appellee.
No. 15733.
United States Court of Appeals Ninth Circuit.
May 26, 1958.

See also 235 F.2d 580.
Edgar Richard Lewis, Steilacoom, Wash., in pro. per.
Wm. T. Plummer, U. S. Atty., Anchorage, Alaska, for appellee.
Before FEE and CHAMBERS, Circuit Judges, and JAMES M. CARTER, District Judge.
PER CURIAM.


1
It appearing that there is no merit in the contentions of appellant, the judgment of the District Court denying the motion of Richard Edgar Lewis for relief under Title 28 U.S.C.A. § 2255 is affirmed.